DETAILED ACTION
	Claims 1, 4, 5, 7, 12, and 13 are amended. Claims 18-20 are new. Claims 1-20 are pending. A complete action regarding the merits of the pending clams appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
“off set” should be changed to --offset-- in line 5. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Frey (U.S. Patent Application Publication No. 20170215776) in view of Welch (U.S. Patent Application Publication No. 20180078163), in view of Leimbach (U.S. Patent Application Publication No. 20170086826), and in further view of Barkley (U.S. Patent No. 5868794).
Regarding claim 1, Frey teaches a vital signs monitor (Abstract, [0043]) comprising: an equipment housing including a base (Fig. 1, 2A), the base defining an equipment compartment (Fig. 1, 2A); a circuit assembly residing inside the equipment compartment ([0018]); a battery assembly residing, at least in part, in the equipment compartment ([0044]; Fig. 1, element 140); a retainer joined to the equipment housing thereby retaining the battery assembly in the housing (Fig. 2B, elements 132, 134), the retainer being separable from the housing (Fig. 2B, 2C).
Frey does not teach a flexible cover where the flexible cover also defines an equipment housing and a switch residing inside the equipment compartment, the switch selectively controlling an electrical connection between the battery assembly and the circuit assembly, the switch being operable via the flexible cover.
Welch, in a similar field of endeavor, teaches a flexible cover where the flexible cover also defines an equipment housing ([0064]; Fig. 2; it is stated that the button comprises al flexible material, which would be above the housing, thus the flexible material of the button would define a portion of the equipment housing) and a switch residing inside the equipment compartment (Fig. 2, element 204), the switch selectively controlling an electrical connection between the battery assembly and the circuit assembly ([0042, 0067]; the computer module (i.e. the circuit assembly) would have to be powered by some sort of power source, which in this case would be the battery; thus the switch would have to control the electrical connection between the computer module and the battery), the switch being operable via the flexible cover ([0064]; Fig. 2, elements 204, 206).
It would have been obvious to one of ordinary skill in the art prior to the effective fling date of the claimed invention to modify Frey with a flexible cover where the flexible cover also defines an equipment housing and a switch residing inside the equipment compartment, the switch selectively controlling an electrical connection between the battery assembly and the circuit assembly, the switch being operable via the flexible cover as taught by Welch in order to allow the user to have control of the 
Frey and Welch do not teach a discharge circuit; and where separation of the retainer from the housing causes a break in the electrical connection and activates the discharge circuit.
Leimbach, in a similar field of endeavor, teaches a discharge circuit ([0106]); and the separation of the retainer from the housing activates the discharge circuit ([0106]; Fig. 17, Fig. 30) and that the discharge circuit is part of the battery ([0087], [0102]; Fig. 19, 20, 25, elements 1010, 1052; Fig. 29, element 1252).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frey and Welch with a discharge circuit; and the separation of the retainer from the housing activates the discharge circuit and that the discharge circuit is part of the battery as taught by Leimbach in order to allow for safe discharging of the battery after treatment of a patient had been completed.
Frey, Welch, and Leimbach do not teach the discharge circuit being configured to discharge a battery of the battery assembly after the circuit assembly has been powered down via operation of the switch.
Barkley, in a similar field of endeavor, teaches discharging the high voltage storage circuits of the AED prior to removal of the battery (Col. 1, 2, lines 67-3). When combined with Leimbach, which teaches discharging the battery once removed, this would result in the battery being discharged after powering down the circuit assembly through operation of the switch, which is taught by Welch (see above rejection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frey, Welch, and Leimbach to discharge the high voltage storage circuits of the AED prior to removal of the battery as taught by Barkley in order to allow the user to discharge 
Regarding claim 2, the combination of Frey, Welch, Leimbach, and Barkley teaches all the elements of the claimed invention as stated above.
Frey further teaches wherein separation of the retainer also removes the battery from the monitor or renders it removable ([0046]; Fig. 2B, 2C).
Regarding claim 3, the combination of Frey, Welch, Leimbach, and Barkley teaches all the elements of the claimed invention as stated above.
Frey further teaches wherein the retainer is joined to the battery assembly and wherein separation of the retainer from the housing withdraws the battery assembly from the equipment compartment ([0046]; Fig. 2B, 2C).
Regarding claim 4, the combination of Frey, Welch, Leimbach, and Barkley teaches all the elements of the claimed invention as stated above.
Frey further teaches wherein the base includes a bottom plane and wherein the battery assembly does not project outwardly past the bottom plane (Fig. 1, elements 126, 128, 140).
Regarding claim 5, the combination of Frey, Welch, Leimbach, and Barkley teaches all the elements of the claimed invention as stated above.
Frey further teaches wherein the base includes a bottom plane and the retainer is joined to the equipment housing at the bottom plane (Fig. 1, 2A-2C, elements 126, 128, 140).
Regarding claim 8, the combination of Frey, Welch, Leimbach, and Barkley teaches all the elements of the claimed invention as stated above.
Frey further teaches one or more cleats (Fig. 1, elements 114, 116).
Regarding claim 9, the combination of Frey, Welch, Leimbach, and Barkley teaches all the elements of the claimed invention as stated above.
Frey further teaches wherein at least one of the cleats includes a cleat connector, the equipment housing includes a housing connector, the cleat and housing connectors being engageable with each other to define a mechanical connection between the cleat and the equipment housing and also being disconnectable from each other ([0017]).
Regarding claim 10, the combination of Frey, Welch, Leimbach, and Barkley teaches all the elements of the claimed invention as stated above.
Frey further teaches wherein at least one of the cleats includes an electrode and a cleat conductive member, the equipment housing includes a housing conductive member, the cleat conductive member and the housing conductive member being engageable with each other to define an electrical connection between the cleat and the equipment housing and also being disconnectable from each other to break the electrical connection between the cleat and the equipment housing ([0031], [0033], [0043]; the reference discloses an electrochemical sensor (element 116), which is interpreted as an electrode sensor or an electrode.)
Regarding claim 11, the combination of Frey, Welch, Leimbach, and Barkley teaches all the elements of the claimed invention as stated above.
Frey further teaches wherein at least one of the cleats includes an electrode and a cleat combination connector, the equipment housing includes a housing combination connector, the cleat and housing combination connectors being connectable to each other to define a combined mechanical and electrical connection between the cleat and the equipment housing and also being disconnectable from each other to break the combined mechanical and electrical connection between the cleat and the equipment housing ([0031], [0033], [0043]; the reference discloses an electrochemical sensor (element 116), which is interpreted as an electrode sensor or an electrode.)
Regarding claim 12, the combination of Frey, Welch, Leimbach, and Barkley teaches all the elements of the claimed invention as stated above.
Frey further teaches wherein separating the retainer from the housing causes at least part of the housing to be removed with the retainer ([0023], it is taught that the casing/housing would be ripped during removal of the battery-receptacle casing. If this was to be ripped, at least some portion of the casing would have to be removed in the process of ripping, thus leading to a removal of at least some of the casing/housing).
Regarding claim 13, Frey teaches a vital signs monitor (Abstract, [0043]) comprising: an equipment housing including a base (Fig. 1, 2A), the base defining an equipment compartment (Fig. 1, 2A); a circuit assembly residing inside the equipment compartment, the circuit assembly including at least one electrical component ([0018]); a battery assembly residing, at least in part, in the equipment compartment ([0044]; Fig. 1, element 140);
Frey does not teach a flexible cover where the flexible cover also defines an equipment housing and a switch residing inside the equipment compartment, the switch selectively controlling an electrical connection between the battery assembly and the circuit assembly, the switch being operable via the flexible cover.
Welch teaches a flexible cover where the flexible cover also defines an equipment housing ([0064]; Fig. 2; it is stated that the button comprises al flexible material, which would be above the housing, thus the flexible material of the button would define a portion of the equipment housing) and a switch residing inside the equipment compartment (Fig. 2, element 204), the switch selectively controlling an electrical connection between the battery assembly and the circuit assembly ([0042, 0067]; the computer module (i.e. the circuit assembly) would have to be powered by some sort of power source, which in this case would be the battery; thus the switch would have to control the 
It would have been obvious to one of ordinary skill in the art prior to the effective fling date of the claimed invention to modify Frey with a flexible cover where the flexible cover also defines an equipment housing and a switch residing inside the equipment compartment, the switch selectively controlling an electrical connection between the battery assembly and the circuit assembly, the switch being operable via the flexible cover as taught by Welch in order to allow the user to have control of the electrical components along with the battery component so that the user would be able to control when the device was to be used.
Frey and Welch do not teach a discharge circuit adapted to: not discharge a battery carried by the battery assembly in response to interruption of the electrical communication between the battery assembly and the circuit assembly by way of the switch, discharge the battery in response to interruption of the electrical communication between the battery assembly and the circuit assembly by an action other than use of the switch.
Leimbach teaches a discharge circuit ([0106]) adapted to: not discharge a battery carried by the battery assembly in response to interruption of the electrical communication between the battery assembly and the circuit assembly by way of the switch, discharge the battery in response to interruption of the electrical communication between the battery assembly and the circuit assembly by an action other than use of the switch ([0087], [0102], [0094-0106]; Fig. 19, 20, 25, elements 1010, 1052; Fig. 29, element 1252; discharging of the battery is triggered by removal of the battery unit from the housing rather than by use of a switch).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frey and Welch with a discharge circuit adapted to: not discharge a battery carried by the battery assembly in response to interruption of the electrical communication 
Frey, Welch, and Leimbach do not teach the discharge circuit being configured to discharge a battery of the battery assembly after the circuit assembly has been powered down via operation of the switch.
Barkley, in a similar field of endeavor, teaches discharging the high voltage storage circuits of the AED prior to removal of the battery (Col. 1, 2, lines 67-3). When combined with Leimbach, which teaches discharging the battery once removed, this would result in the battery being discharged after powering down the circuit assembly through operation of the switch, which is taught by Welch (see above rejection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frey, Welch, and Leimbach to discharge the high voltage storage circuits of the AED prior to removal of the battery as taught by Barkley in order to allow the user to discharge the battery after powering down the circuit assembly through operation of the switch, thus ensuring the proper disposal of a used battery assembly in accordance with environmental regulations (see [0002] of Leimbach).
Regarding claim 14, the combination of Frey, Welch, Leimbach, and Barkley teaches all the elements of the claimed invention as stated above.
Frey further teaches a retainer which retains the battery assembly in the housing (Fig. 2B, elements 132, 134) and wherein the action other than use of the switch is separation of the retainer from the equipment housing (Fig. 2B, 2C; the retainer can be manually removed from the housing).
Regarding claim 15, the combination of Frey, Welch, Leimbach, and Barkley teaches all the elements of the claimed invention as stated above.
Frey, Welch, and Barkley do not teach wherein activation of the discharge circuit causes discharge of the battery after the battery has been removed from the housing. 
Leimbach further teaches wherein activation of the discharge circuit causes discharge of the battery after the battery has been removed from the housing ([0106]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein activation of the discharge circuit causes discharge of the battery after the battery has been removed from the housing as taught by Leimbach in the system of Frey, Welch, and Barkley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 16, the combination of Frey, Welch, Leimbach, and Barkley teaches all the elements of the claimed invention as stated above.
Frey, Welch, and Barkley do not teach wherein separation of the retainer from the housing removes the discharge circuit from the housing.
Leimbach further teaches wherein separation of the retainer from the housing removes the discharge circuit from the housing ([0106]; Fig. 17, 21, element 1022).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein separation of the retainer from the housing removes the discharge circuit from the housing as taught by Leimbach in the system of Frey, Welch, and Barkley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 17, the combination of Frey, Welch, Leimbach, and Barkley teaches all the elements of the claimed invention as stated above.
Frey, Welch, and Barkley do not teach wherein a component of the discharge circuit is carried by the retainer.
Leimbach further teaches wherein a component of the discharge circuit is carried by the retainer ([0106], ([0087], [0102]; Fig. 19, 20, 25, elements 1010, 1052; Fig. 29, element 1252; Fig. 17, 21, element 1022).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein a component of the discharge circuit is carried by the retainer as taught by Leimbach in the system of Frey, Welch, and Barkley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Welch, in view of Leimbach, in view of Barkley, and in further view of Kube (U.S. Patent Application Publication No. 20200029902).
Regarding claim 6, the combination of Frey, Welch, Leimbach, and Barkley teaches all the elements of the claimed invention as stated above.
Frey, Welch, Leimbach, and Barkley do not teach wherein at least a portion of the circuit assembly is transversely offset from a bottom plane of the equipment housing and wherein the battery assembly resides transversely between the circuit assembly portion and the bottom plane.
Kube, in a similar field of endeavor, teaches wherein at least a portion of the circuit assembly is transversely offset from a bottom plane of the equipment housing and wherein the battery assembly 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of wherein at least a portion of the circuit assembly is transversely offset from a bottom plane of the equipment housing and wherein the battery assembly resides transversely between the circuit assembly portion and the bottom plane of Beckman for the battery and circuit orientation of Barkley. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Welch, in view of Leimbach, in view of Barkley, in view of Kube, and in further view of Chen (U.S. Patent Application Publication No. 20170353046).
Regarding claim 7, the combination of Frey, Welch, Leimbach, and Barkley teaches all the elements of the claimed invention as stated above.
Frey, Welch, Leimbach, and Barkley do not teach wherein the battery assembly resides transversely between circuit and the bottom plane.
Kube teaches wherein the battery assembly resides transversely between circuit and the bottom plane ([0068]; Fig. 2, elements 14, 20, 22; the adhesive layer at the bottom would serve as the bottom plane).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of wherein at least a portion of the circuit assembly is transversely offset from a bottom plane of the equipment housing and wherein the battery assembly resides transversely between the circuit assembly portion and the bottom 
Frey, Welch, Leimbach, Barkley, and Kube do not teach wherein the circuit assembly is a segmented assembly, a first segment of which is transversely offset from a bottom plane of the equipment housing by a second segment of the circuit assembly and by a third segment of the circuit assembly, the first segment being movable connected to the second segment by a first electrically conductive connector, and being movable connected to the third segment by a second electrically conductive connector, the first and second electrically conductive connectors permitting movement of the first segment relative to the housing.
Chen, in a device for charging electrical components, teaches a segmented circuit assembly having three distinct segments and where the middle segment (first segment) is movable relative to the other two segments due to the placement of the connection segments ([0074-0075]; Fig. 7A, 7B, elements 710 720; the circuit assembly as shown by Chen would allow for the first segment of the circuit to be transversely offset from the other two segments as the connection segments 720 would allow for such an orientation if desired by the user. In addition, in combination with the arrangement disclosed by Kube, the battery layer of Kube would have to reside between the more offset segment of the circuit assembly).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Frey, Welch, Leimbach, Barkley, and Kube to where the circuit assembly is a segmented assembly, a first segment of which is transversely offset from a bottom plane of the equipment housing by a second segment of the circuit assembly and by a third segment of the circuit assembly, the first segment being movable connected to the second segment by a first electrically conductive connector, and being movable connected to the third segment by a second electrically conductive connector, the first and second electrically conductive connectors permitting movement of .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of Welch, in view of Leimbach, in view of Barkley, and in further view of Bengtsson (U.S. Patent Application Publication No. 20100063438).
Regarding claim 18, the combination of Frey, Welch, Leimbach, and Barkley teaches all the elements of the claimed invention as stated above.
Frey, Welch, Leimbach, and Barkley do not teach wherein the base of the housing includes a connector configured to mate with an equipment housing, the equipment housing being configured to be adhered to a skin surface of a patient.
Bengtsson, in a similar field of endeavor, teaches wherein the base of the housing includes a connector configured to mate with an equipment housing ([0087]; Fig. 3, it is stated that element 102 is reusable and element 103 is disposable meaning that element 103 would have to be able to mate with element 102 in order to remove it for disposal purposes), the equipment housing being configured to be adhered to a skin surface of a patient ([0042], [0086], [0091]; Fig. 3, 4a, elements 102, 103, 151).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frey, Welch, Leimbach, and Barkley to where the base of the housing includes a connector configured to mate with an equipment housing, the equipment housing being configured to be adhered to a skin surface of a patient as taught by Bengtsson in order to allow for the user to obtain consistent vital signs readings during use without the threat of having the device slip off the patient be a potential problem.
Regarding claim 19, the combination of Frey, Welch, Leimbach, Barkley, and Bengtsson teaches all the elements of the claimed invention as stated above.

Bengtsson further teaches wherein the connector comprises a ring-shaped wall (Fig. 4a) having a pair of conductive members, the pair of conductive members being operably connected to the circuit assembly ([0086]; Fig. 4a, element 151).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frey, Welch, Leimbach, and Barkley to where the connector comprises a ring-shaped wall having a pair of conductive members, the pair of conductive members being operably connected to the circuit assembly as taught by Bengtsson in order to ensure that the sensing electrodes were able to receive information from the patient and transmit it to the user.
Regarding claim 20, the combination of Frey, Welch, Leimbach, Barkley, and Bengtsson teaches all the elements of the claimed invention as stated above.
Frey, Welch, Leimbach, and Barkley do not teach wherein the ring-shaped wall forms at least part of a sensor cavity, a sensor of the equipment housing being disposed at least partly within the sensor cavity when the connector is mated with the equipment housing.
Bengtsson further teaches wherein the ring-shaped wall forms at least part of a sensor cavity, a sensor of the equipment housing being disposed at least partly within the sensor cavity when the connector is mated with the equipment housing ([0086-0087]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frey, Welch, Leimbach, and Barkley to where the ring-shaped wall forms at least part of a sensor cavity, a sensor of the equipment housing being disposed at least partly within the sensor cavity when the connector is mated with the equipment housing as taught by .
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/Examiner, Art Unit 3794